Citation Nr: 0632650	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased rating for post traumatic 
chondromalacia of the left knee with instability rated as 20 
percent from March 28, 1998, and rated as 10 percent from 
February 27, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1977.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In February 2003, the RO denied the veteran's claim 
for service connection for arthritis of the left knee and 
proposed to decrease the veteran's 20 percent disability 
rating for post traumatic chondromalacia of the left knee 
with instability to 10 percent.  The RO decision in June 2003 
continued a 20 percent disability rating for post traumatic 
chondromalacia of the left knee with instability.   

The Board notes that in January 2005 the RO granted the 
veteran's claim for service connection for arthritis of the 
left knee with a 10 percent disability rating effective 
February 27, 2002.  The veteran has failed to file a written 
Notice of Disagreement (NOD) or its equivalent expressing 
dissatisfaction or disagreement with the RO's determination 
within one year of the RO decision.  Accordingly, the Board 
finds that the RO decision is final.  Although the RO in its 
supplemental statement of the case (SSOC) in January 2005 
characterized this issue as an increased rating claim, the 
Board does not have jurisdiction to address this claim.  
Consequently, this issue is not before the Board.  38 C.F.R. 
§ 20.302 (2006).

In addition, the Board also notes that the RO's February 2003 
decision proposed to reduce the veteran's 20 percent 
disability rating for post traumatic chondromalacia of the 
left knee with instability to 10 percent.  Subsequently, the 
veteran received a March 2003 letter notifying him of the 
proposal to reduce the disability rating.  In a January 2005 
decision, the RO decreased the veteran's disability rating to 
10 percent effective February 27, 2002.  In light of the fact 
that the veteran perfected his appeal to an increased rating 
in excess of 20 percent for post traumatic chondromalacia of 
the left knee with instability, the issue of the propriety of 
the reduction of the veteran's disability rating is currently 
before the Board.  

The Board notes that generally, when reduction in the 
evaluation of a service-connected disability is contemplated 
and the lower evaluation would result in a reduction of 
compensation payments, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons, and 
the beneficiary will be notified at his address of record of 
the contemplated action and furnished detailed reasons 
therefor; and, the beneficiary will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  If no 
such evidence is received, the rating will be reduced 
effective the first day of the month following this 60 day 
period.  38 C.F.R. § 3.105(e).  Here, the veteran was 
notified of the proposed reduction in February 2003 and the 
proposal was ultimately implemented effective in February 
2002.  While this would appear to have violated the 
procedural protections set out in 38 C.F.R. § 3.105, noted 
above (in that instead of effective 60 days after February 
2003 the rating reduction was made one year earlier), there 
is no such violation, because arthritis of the left knee 
disability was granted effective February 2002, and the 
veteran's overall compensation benefits remained the same 
(i.e. there was no reduction).  

In January 2006, the veteran's representative submitted a 
questionnaire to the Board entitled: "Physician's 
Questionnaire (Secondary SC for Left Knee and Low Back)."  
It does not appear that the veteran has, as of yet, filed a 
formal claim for a low back condition secondary to his 
service-connected left knee condition.  Therefore, this issue 
is REFERRED to the RO for any appropriate action.  


FINDING OF FACT

Since the veteran filed a claim for an increased disability 
rating for post traumatic chondromalacia of the left knee 
with instability in August 2000, the veteran's left knee 
instability has been no more than slight.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post 
traumatic chondromalacia of the left knee with instability 
from March 28, 1998, and a rating in excess of 10 percent 
from February 27, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), (i), 3.344, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, a June 2002 letter from the RO informed the 
veteran of what information and evidence they would seek to 
provide and what evidence he was expected to provide.  
Further, the RO told him what was necessary to substantiate 
his claim and, essentially, asked that he provide any 
evidence in his possession that pertains to the claim.

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his service connected post traumatic 
chondromalacia of the left knee with instability, any 
questions as to the appropriate effective date to be assigned 
for increased compensation are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, the Board finds that the notice requirements set forth 
above have been met. 

With regard to the duty to assist, the veteran's service 
medical records, VA medical treatment records, and identified 
private records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran was afforded a VA 
examination in June 2002, the Board finds that an additional 
examination or medical opinion is unnecessary to support the 
veteran's claim.  The June 2002 examination report is 
thorough and supported by VA outpatient records and adequate 
upon which to base a decision.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During service the veteran reports that he sustained trauma 
to the left knee when he was blown out of a tower while he 
was in Vietnam.  The veteran contends that his service-
connected post traumatic chondromalacia of the left knee with 
instability warrants a higher rating because it has worsened 
and limits his work capacity.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's post traumatic chondromalacia of the left knee 
has been evaluated under Diagnostic Code 5257, which provides 
that knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257. 

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

A VA medical examination report dated November 2000 indicated 
that the veteran's left knee instability was no more than 
slight.  The 2000 examination report indicated that the left 
knee showed mild effusion and swelling.  The examiner noted 
that when pressure was applied on the left knee and it was 
extended, increased crepitation was felt.  McMurray's test 
and Drawer's tests were within normal limits.  X-ray of the 
left knee was normal.  

A VA medical examination report dated June 2002, and the 
November 2002 addendum to that report, again indicated no 
more than slight instability.  The examiner noted that the 
veteran wore a left knee brace to the examination.  Drawer's 
test was slightly positive with McMurray's moderately 
positive.

VA outpatient records indicate that the veteran underwent an 
orthopedic examination in August 2003.  The examiner noted 
that left knee ligaments were intact, and that the veteran 
walked easily.  The examiner also noted that the left knee 
exhibited no effusion.  Subsequent VA outpatient medical 
records fail to indicate that the veteran has experienced 
more than slight instability.  

The Board acknowledges the veteran's complaints, raised at a 
November 2000 VA examination, that his current symptoms are 
pain, weakness, stiffness, swelling, instability, and locking 
off and on.  Furthermore, at his June 2002 VA exam, the 
veteran stated that his left knee develops locking pain and 
swelling with fluid accumulation.  In addition, upon VA 
examination in June 2002, the veteran wore a knee brace.  
However, the Board finds that the overall weight of the 
evidence, as detailed above, fails to show objective 
symptomatology commensurate with the next-higher 20 percent 
evaluation under Diagnostic Code 5257.  Rather, the 
instability and crepitus noted objectively in the record is 
appropriately reflected in the 10 percent evaluation 
presently in effect under Diagnostic Code 5257.   

In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this  
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Thus, the complaints and 
findings of left knee pain indicated upon in the VA 
examination in  
June 2002 can not serve as a basis for an increased rating 
here.   

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's left knee 
disability.  

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board must also consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).   
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Furthermore, to warrant a separate 
rating for arthritis based on X-ray findings and limited 
motion under DCs 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero- 
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R.  
§ 4.59.   

In the present case, and as mentioned in the introduction, 
the veteran is already in receipt of a 10 percent evaluation 
under Diagnostic Code 5010-5261 for arthritis of the left 
knee, and as also noted above, did not effectively appeal the 
initial 10 percent evaluation for left knee arthritis.  In 
any event, there is no basis for any additional separate 
evaluations.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim because 
the veteran's post traumatic chondromalacia of the left knee 
with instability warrants no higher than a 10 percent rating 
from August 2000, the date the veteran filed his increased 
rating claim, to the present.  As the preponderance of the 
evidence is against his increased rating claim, the benefit 
of the doubt rule enunciated in 38 C.F.R. § 5107(b) is not 
applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102.  Accordingly, the claim must be denied.


ORDER

Entitlement to an increased rating for post traumatic 
chondromalacia of the left knee with instability, rated as 20 
percent from March 28, 1998, and rated as 10 percent from 
February 27, 2002, is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


